           Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 1 of 31




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    IN RE: NATIONAL FOOTBALL LEAGUE                                    :       No. 2:12-md-02323-AB
    PLAYERS’ CONCUSSION INJURY                                         :
    LITIGATION                                                         :              MDL No. 2323
                                                                       :
                                                                       :         Hon. Anita B. Brody
    THIS DOCUMENT RELATES TO:                                          :
                                                                       :
    ALL ACTIONS                                                        :
                                                                       :


                       CLAIMS ADMINISTRATOR STATUS REPORT NO. 13

                                            I.       INTRODUCTION

           1.       The Purpose and Scope of this Status Report. BrownGreer PLC, the Court-

appointed Claims Administrator of the Settlement Program established under the Class

Action Settlement Agreement in this litigation, submits this Status Report No. 13 to apprise

the Court on the implementation of its duties as the Claims Administrator and developments

since Status Report No. 12 filed on May 13, 2021 (Document 11353). Our earlier Status

Reports are posted to the Settlement Website (under “Documents,” click “Status Reports”).

We do not repeat here what we covered in them. All numbers and other information in this

Status Report No. 13 are as of July 12, 2021.1 We will cover developments after that date in

future reports.




1
    All dates formatted as 7/12/21 in this Status Report mean July 12, 2021.
        Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 2 of 31




                                 II.        MONETARY AWARD CLAIMS

        2.       Total Claims Received. Sections 3, 4 and 5 of the Summary Report on the

Settlement Website show the total Monetary Award claims submitted. We have received 38 new

Monetary Award claims since Status Report No. 12 and have completed a review of all but 23

claims. As of July 12, 2021, the total Monetary Award Claim Packages received from Retired

NFL Football Players and Representative Claimants is 3,2062 (20% of the 16,139 Retired NFL

Football Players and Representative Claimants who received favorable registration

determinations).3 Nine of the 3,206 claims were denied as untimely.4 We have received about

three new claims a week since Status Report No. 12 in April 2021. Of the 3,206 Monetary

Award claims submitted, 1,978 (62%) rest on pre-Effective Date diagnoses, while 973 (29%) are

for post-Effective Date diagnoses, of which 291 (30% of the 973) were made in the Baseline

Assessment Program (“BAP”)5 and 682 (70% of the 973) were made by Qualified MAF

Physicians.6 The other 255 claims did not tell us what diagnosis date they assert. Table 1

compares these numbers to those in Status Report No. 12:




2
  Section 3 of the Summary Report indicates that 3,231 Monetary Award Claim Packages have been submitted,
which includes 25 Supplemental Monetary Award claims that we do not include in the rest of our numbers in this
section of the Status Report. See section III of the Status Report for details on the Supplemental Monetary Award
claims.
3
  Of these Monetary Award claims, 590 (18%) have at least one associated Derivative Claimant who has registered
and 2,616 (82%) have no registered Derivative Claimants. Note the total number of Retired NFL Football Players
and Representative Claimants with favorable registration determinations (16,139) is shown in Section 2 of the
Summary Report on the Settlement Website (BAP Eligible + Not BAP Eligible); of these, 2,820 unique Settlement
Class Members submitted the 3,206 claims.
4
  We reviewed 28 claims for potential untimeliness and denied nine as untimely. We accepted 19 as timely, which
includes two claims that showed substantial hardship under Section 8.3(a)(i) of the Settlement Agreement.
5
  Although a Retired NFL Football Player may have received a Qualifying Diagnosis in the BAP, we do not report
on it until he (or his Representative Claimant) submits a Claim Package seeking a Monetary Award. The BAP
Administrator’s status reports explain more about BAP diagnoses.
6
  This includes two claims where the Settlement Class Members submitted claims after the Effective Date, but the
diagnoses were not rendered by MAF Physicians. Given unique circumstances, the Parties allowed an AAP member
or AAP Consultant to review the medical records to determine if there was a Qualifying Diagnosis.

              NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                2
         Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 3 of 31




      Table 1         QUALIFYING DIAGNOSIS DATES IN MONETARY AWARD CLAIMS
                                                   HOW MANY                                           % OF TOTAL
                DATE                    AS OF             AS OF                             AS OF            AS OF
                                                                        CHANGE                                            CHANGE
                                        4/12/21           7/12/21                           4/12/21          7/12/21
1. Pre-Effective Date                   1,978            1,978               0              62.4%            61.7%         -0.7%
2. Post-Effective Date                   933              973                40             29.5%            30.3%          0.8%
       (a) BAP                            276              291               15              8.7%              9.1%        0.4%
       (b) MAF                            657              682               25             20.7%             21.3%        0.6%
3. No Date Asserted                      257              255                -2             8.1%              8.0%         -0.1%
4.      Totals                          3,168            3,206               38

Table 2 shows by diagnosis date how many claims we have for each type of Qualifying

Diagnosis:

      Table 2                              QUALIFYING DIAGNOSES PRESENTED IN
                                               MONETARY AWARD CLAIMS
                                         PRE-EFFECTIVE                               POST-EFFECTIVE DATE
           DIAGNOSIS
                                             DATE                                    MAF             BAP
 1.    Death with CTE                         124                                       0
 2.    ALS                                     51                                      10
                                                                                                     N/A
 3.    Alzheimer’s Disease                    425                                     108
 4.    Parkinson’s Disease                    137                                      52
 5.    Level 2                                505                                     200            101
 6.    Level 1.5                              736                                     311            181

We highlight the asserted Qualifying Diagnoses and diagnosis dates in Sections 4 and 5 of the

Summary Report on the Settlement Website. We also show the current status of all Monetary

Award claims based on the last notice or action taken in Section 8 of the Summary Report on the

Settlement Website. There are 42 claims (1% of 3,206) in our review process after an initial

Claim Package submission or a response to a notice requesting additional information and/or

documents (see Row 1 in Section 8 of the Summary Report).




                 NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                   3
        Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 4 of 31




        3.        Monetary Awards and Payments.

        (a) We show Monetary Awards and payments in Sections 7 and 11 of the Summary

Report on the Settlement Website. We have issued Notices of Monetary Award for 1,267

claims totaling $863,791,064.7 We request funding from the NFL Parties by the 10th of each

month (or the next business day if the 10th falls on a weekend or holiday) for claims that

have received a Notice of Monetary Award for which the appeals process is complete (or the

appeal deadline has passed with no appeal) and that are not in Audit. Of the 1,267 claims

with Notices of Monetary Award, we requested $854,434,640 from the NFL Parties for all

1,243 claims that have reached the point at which we can request funding. The NFL Parties

have deposited funds for all 1,243 of those claims.8 Of the 1,243 Monetary Award claims for

which the NFL Parties have deposited funds, the Program paid 1,226 claims for a total of

$794,771,589.9 The remaining 17 funded claims were not yet ready for payment when we

submitted the most recent Disbursement Report; some have holds preventing payment, some

do not have a submitted Payment Election Form or SWS-5, and some have holdbacks for

potential Liens which, together with the 5% deduction for the Common Benefit Fund,

exceeded the gross award amount. For the 1,226 Retired NFL Football Players and

Representative Claimants who have been paid, the Trustee sent $42,681,913 (5% of those

Monetary Awards) to the Attorneys’ Fees Qualified Settlement Fund, in accordance with the


7
  The amount of these Notices of Monetary Award includes the 1% Derivative Claimant Award deductions allocated
to eligible Derivative Claimants (see Paragraph 21 of this Status Report). Section 7 of the Summary Report
indicates that we have issued Notices of Monetary Award for 1,282 claims totaling $866,508,373, which includes 15
Supplemental Monetary Award claims. We do not cover Supplemental Monetary Award claims in our numbers in
this section of the Status Report. See section III of this Status Report for details on Supplemental Monetary Award
claims.
8
  The NFL Parties have 30 days from the date of the Funding Request to fund the amount requested.
9
  Section 7 of the Summary Report indicates that we have issued Payments to 1,236 Retired Players and
Representative Claimants totaling $795,899,380, which includes Supplemental Monetary Award payments to ten
claimants. We do not cover Supplemental Monetary Award claims in our numbers in this section of the Status
Report. See Section III of this Status Report for details on Supplemental Monetary Award claims.

               NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 4
       Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 5 of 31




Court’s June 27, 2018 Order Regarding the Common Benefit Fund (Document 10104).

Finally, we are required to withhold money for unresolved Liens and for third-party funders.

Table 3 shows the distribution of the $794,771,589 paid by the Settlement Program and

compares the totals to those reported in Status Report No. 12:

  Table 3                                   MONETARY AWARD PAYMENTS
                    PAID TO                                AS OF 4/12/21              AS OF 7/12/21               CHANGE
      Settlement Class Members (or their
 1.   lawyers on their behalf, if                           $745,507,154               $767,377,074             $21,869,920
      represented)
      Medical Lienholders (on behalf of
      Settlement Class Members to the
      Lien Resolution Administrator to
 2.                                                           $3,628,011                 $3,729,939                   $101,928
      resolve medical Liens when a final
      Lien resolution amount is
      determined)
      Non-Medical Lienholders (on
      behalf of Settlement Class Members
 3.                                                          $10,853,691                $11,242,167                   $388,476
      to lienholders to resolve non-medical
      Liens)
      Third-Party Funders (on behalf of
      Settlement Class Members to third-
      party funders who have accepted
 4.   rescission of and/or terminated                        $11,062,893                $12,422,409              $1,359,516
      prohibited assignments that they had
      entered into with Settlement Class
      Members)
 5.                   Totals                                $771,051,749               $794,771,589              $23,719,840


       (b) Table 4 shows the changes in figures for payments and claims with Notices of

Monetary Award since Status Report No. 12:




             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                               5
          Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 6 of 31




      Table 4           MONETARY AWARD CHANGES SINCE STATUS REPORT NO. 11
                                    HOW MANY                                                   AMOUNT
          STATUS             AS OF       AS OF
                                                 CHANGE               AS OF 4/12/21          AS OF 7/12/21               CHANGE
                             4/12/21     7/12/21
    Notice of
 1. Monetary                 1,230        1,267          37           $837,787,028           $863,791,064            $26,004,036
    Award Issued
 2. Paid                     1,189        1,226          37           $771,051,749          $794,771,589             $23,719,840

          (c) Table 5 shows how many claims for each type of Qualifying Diagnosis have

received a Notice of Monetary Award and been paid:10

     Table 5    MONETARY AWARDS AND PAYMENTS BY QUALIFYING DIAGNOSIS11
                                                    NOTICE OF
                                         CLAIMS                                                                    PAID
           DIAGNOSIS                             MONETARY AWARD
                                       SUBMITTED              12
                                                                HOW MANY                   %           HOW MANY             %13
 1.     Death with CTE                        124                       80                65%                 80            65%
 2.     ALS                                    61                       43                70%                 43            70%
 3.     Alzheimer’s Disease                   533                      356                67%                350            66%
 4.     Parkinson’s Disease                   189                      158                84%                155            82%
 5.     Level 2                               806                      221                27%                209            26%
 6.     Level 1.5                            1,228                     409                33%                389            32%

          4.       Monetary Award Claims Reviewed by the AAP.

          (a) There are nine claims in or still requiring Appeals Advisory Panel (“AAP”)

review, which is one fewer claim than we reported in Status Report No. 12. Many of the

claims being reviewed by the AAP are based on Level 1.5 or Level 2 Neurocognitive

Impairment diagnoses for which the AAP members may request input from Appeals

Advisory Panel Consultants (“AAPC”), as highlighted in sub-paragraph (b) below. The AAP


10
   Section 8 of the Summary Report on the Settlement Website identifies where claims that have not received a
Notice of Monetary Award or been paid stand in the process.
11
   These do not include claims submitted where the Settlement Class Member asserted more than one Qualifying
Diagnosis or the claim is so incomplete that we cannot tell what Qualifying Diagnosis is claimed.
12
   This column shows the percentage of claims submitted with the Qualifying Diagnosis in each row that received a
Notice of Monetary Award.
13
   This column shows the percentage of claims submitted with the Qualifying Diagnosis in each row that were paid.

                NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                  6
        Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 7 of 31




has completed reviews on 892 pre-Effective Date diagnosis Monetary Award claims,

approving 498 (56%) of those claims.14 Under FAQ 151 (“Can I be found eligible for a

Monetary Award based on a Qualifying Diagnosis that is different than the one I claimed?”), the

AAP has found a lower level diagnosis (meaning a Qualifying Diagnosis that is less severe

medically or with a lower Award amount under the Monetary Award Grid) on 98 claims. Under

Rule 27 of the Rules Governing Qualified MAF Physicians, the AAP has reviewed 160

Monetary Award claims for diagnoses made by terminated Qualified MAF Physicians,

approving 52 (33%) of those claims.15

         (b) We have assigned 731 claims (an increase of three since Status Report No. 12) to

the AAPC based on requests by AAP members for their input on Level 1.5 and Level 2

Neurocognitive Impairment Qualifying Diagnoses or the neuropsychological testing

supporting an Alzheimer’s Disease diagnosis. The AAPC has completed 726 reviews (99%

of those assigned to it) and provided their assessments to the AAP. An AAPC is reviewing

the other pending claims.

         5.       Notices for Missing Materials. We have sent one or more notices requesting

additional documents or information on 2,159 Monetary Award claims (35 more since Status

Report No. 12), as shown in Table 6:




14
   Broken down by Qualifying Diagnosis, the AAP members approved 100% of Death with CTE claims, 95% of
ALS claims, 86% of Alzheimer’s claims, 94% of Parkinson’s claims, 31% of Level 2 claims and 28% of Level 1.5
claims. The number of claims approved or denied by the AAP may fluctuate depending on multiple factors
including ongoing audit investigations, remands of AAP decisions, and re-review of determinations that have not yet
been finalized to ensure compliance with current Settlement Program rules and guidelines.
15
   This figure excludes those claims reviewed by the AAP under Section 8.6(b) of the Settlement Agreement, which
provides the Claims Administrator with the discretion to verify and investigate the sufficiency of a Claim Package to
determine if it qualifies for a Monetary Award. At our request, the AAP has reviewed 60 claims to verify the
sufficiency of the claimed Qualifying Diagnosis and approved 24 of them.

               NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 7
               Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 8 of 31




     Table 6                                      NOTICES FOR MISSING MATERIALS
                      DEATH
                                            ALZHEIMER’S PARKINSON'S LEVEL                               LEVEL MULTIPLE/
        CLAIMS        WITH         ALS                                                                                  TOTAL
                                              DISEASE     DISEASE     2                                   1.5 UNKNOWN16
                       CTE
   Total
1.                      124         61              525                    189               799         1,223            262   3,183
   Reviewed
   Notice
2.                       48         30              310                    105               564          874             228   2,159
   Issued
   % Missing
3.                     39%         49%              59%                    56%              71%           71%             87%   68%
   Materials

       So far, 88% of the Settlement Class Members who received a notice requesting additional

       documents have responded to the notice. Settlement Class Members take an average of

       about 59 days to respond. We generally receive up to two responses to these notices each

       week and review each reply to determine if it cures the problem. Of those who responded,

       43% cured the problem. Section 6 of the Summary Report on the Settlement Website shows

       how many claims last received a notice requesting additional documents/information.

               6.       Statute of Limitations Matters. We received 136 Claim Packages from

       Representative Claimants on behalf of Retired NFL Football Players who died before

       January 1, 2006.17 The Rules Governing Statute of Limitations Proceedings explain how the

       Special Masters make determinations as to whether such claims are barred by statutes of

       limitations, as specified in Section 6.2(b) of the Settlement Agreement. Statute of

       Limitations Rule 7 requires that a Claim Package be complete before a statute of limitations

       proceeding may begin. Of the 136 claims we received and processed: (a) 73 were complete



       16
          These “Multiple/Unknown” claims are ones where the Settlement Class Member asserted more than one
       Qualifying Diagnosis, or the claim is so incomplete that we cannot tell what Qualifying Diagnosis is claimed. We
       process and pay a person for only one Qualifying Diagnosis per claim submission.
       17
          We received Registration Forms from 370 Representative Claimants on behalf of Retired NFL Football Players
       who died before January 1, 2006, but 134 of them did not properly register because of uncured incompleteness
       reasons or the player was not a Settlement Class Member because he did not play NFL Football as required by the
       Settlement Agreement. Of the 236 Representative Claimants who successfully registered, 100 (42%) did not submit
       a Claim Package.

                     NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                       8
           Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 9 of 31




and asserted a potentially compensable Qualifying Diagnosis if the claim is not time-barred

under Settlement Agreement Section 6.2(b); (b) one was withdrawn; and (c) 62 were denied

for failing to cure deficiencies or for not asserting a compensable Qualifying Diagnosis.

           The Special Masters originally stayed a decision on all claims presenting this issue

until all were fully briefed, to permit all affected Representative Claimants to be heard before

any ruling and allow for the consideration of all arguments in a uniform and efficient

manner. On December 11, 2019, the Court appointed United States Magistrate Judge Diane

M. Welsh as the Mediator to seek to resolve all claims implicated by Section 6.2(b) of the

Settlement Agreement.

           Since September 14, 2020, the Claims Administrator and Special Masters received

notice that 73 claimants were withdrawing their submitted Monetary Award claim, which

simultaneously concludes the pending claim and the Statute of Limitations briefing under

Rule 29 of the Rules Governing Statute of Limitations Proceedings. This leaves only one

remaining pending Statute of Limitations claim that must be adjudicated by the Special

Master under the applicable Rules.18 Table 7 summarizes the current status of claims

requiring a statute of limitation analysis after the appointment of the Mediator:




18
     The 2021 Grid Value for the one remaining Statute of Limitations claim is $21,578.

                 NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                   9
               Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 10 of 31




                           STATUS OF CLAIMS REQUIRING STATUTE OF LIMITATIONS
           Table 7
                                               ANALYSIS
                                                                   HOW MANY                                % OF TOTAL
                          STATUS                            AS OF        AS OF          AS OF                     AS OF
                                                                                 CHANGE                                       CHANGE
                                                            4/12/21      7/12/21        4/12/21                   7/12/21
               Complete - Potentially
          1.   Compensable Qualifying                          2             1           -1           1%           <1%          -<1%
               Diagnosis
          2.   Claim Package Withdrawn                        72            73           +1           53%          54%          +1%
               Denied – Deficient or No
          3.   Compensable Qualifying                         62            62            0           46%          46%          0%
               Diagnosis
          4.              Totals                             136           136            0


                7.      Monetary Award Denials. There are 1,080 denials of Monetary Award claims

     for reasons other than an Audit (one more since Status Report No. 12), as shown in Table 8.19

      Table 8                                             MONETARY AWARD DENIALS
                      DEATH       ALZHEIMER’S PARKINSON'S LEVEL LEVEL MULTIPLE/
           CLAIMS             ALS                                               TOTALS
                     WITH CTE       DISEASE     DISEASE     2     1.5 UNKNOWN
   Total
1.                        124           61             525                    189             799         1223            262          3,183
   Reviewed
2. Denied                  41            3              75                    11              256         460             234          1,080
3. % Denied               33%           5%             14%                    6%              32%         38%             89%          34%

     Sections 6 and 10 of the Summary Report on the Settlement Website show these denials and

     the reasons for them. Overall, the AAP found 620 (52%) of these claims did not reflect a

     valid Qualifying Diagnosis. When an AAP member denies a claim, we include in the notice

     comments from that AAP member explaining why. When a claim is denied on other

     grounds, we typically call or email the Settlement Class Member (or his or her lawyer, if

     represented) to explain why the claim is being denied and discuss options for resubmitting

     the claim, appealing the denial, or withdrawing the claim until the claimant can obtain the


     19
       The 1,080 denials are the count of claims where the most recent determination notice is a denial notice. We
     discuss Audit denials in Paragraph 18 of this Status Report.

                     NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                      10
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 11 of 31




missing mandatory information and/or documents. Our denial notices explain all appeal

rights and that another claim may be submitted if circumstances change or if the claimant

receives a new diagnosis from a Qualified MAF Physician or after a BAP exam. Settlement

Class Members have appealed a total of 392 denial notices; 11 of the currently active denial

notices are under appeal.

                 III.      SUPPLEMENTAL MONETARY AWARD CLAIMS

       8.      Supplemental Monetary Award Claims Received. A Retired NFL Football

Player (or Representative Claimant) who was paid a Monetary Award may be eligible for a

Supplemental Monetary Award if the Retired NFL Football Player later is diagnosed while living

with a different Qualifying Diagnosis. The new Qualifying Diagnosis must have occurred after

the Qualifying Diagnosis for which the Award was paid and the amount payable for the new

Qualifying Diagnosis must be more than the Monetary Award already paid. We have received

claims from 23 Retired NFL Football Players and two Representative Claimant seeking

Supplemental Monetary Awards, 21 for Qualifying Diagnoses of Alzheimer’s Disease and four

for a Level 2 Neurocognitive Impairment diagnosis. This is four more Supplemental claims than

we reported in Status Report No. 12.

       9.      Supplemental Monetary Award Reviews and Payments. A Supplemental

Monetary Award is the difference between the Monetary Award Grid value of the new

Qualifying Diagnosis and the amount of the earlier Award for a different Qualifying Diagnosis.

We have issued fifteen Notices of Supplemental Monetary Award to eligible Retired NFL

Football Players and denied three claims for a Supplemental Monetary Award. The combined

Monetary Award Grid value of these fifteen Supplemental Monetary Awards was $6,062,060,




            NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                             11
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 12 of 31




but after subtracting the prior Monetary Award payments, totaled $2,717,310, as set out below in

Table 9:

   Table 9                 SUPPLEMENTAL MONETARY AWARD CALCULATIONS
        SUPPLEMENTAL CLAIM         PREVIOUSLY PAID CLAIM SUPPLEMENTAL
                                                           MONETARY
      QUALIFYING                    QUALIFYING               AWARD
                        AMOUNT                  AMOUNT
       DIAGNOSIS                     DIAGNOSIS              AMOUNT
 1. Alzheimer’s Disease $187,217      Level 1.5   $93,904     $93,313
 2. Alzheimer’s Disease $713,504      Level 1.5  $255,175    $458,329
 3.       Level 2        $268,132     Level 1.5  $153,105    $115,027
 4. Alzheimer’s Disease $316,188      Level 1.5   $99,620    $216,568
 5. Alzheimer’s Disease $118,571      Level 1.5   $41,604     $76,967
 6. Alzheimer’s Disease $404,326       Level 2   $253,783    $150,543
 7.       Level 2         $78,737     Level 1.5   $55,125     $23,612
 8. Alzheimer’s Disease $202,588      Level 1.5   $71,974    $130,614
 9 Alzheimer’s Disease $119,170       Level 1.5   $42,870     $76,300
10. Alzheimer’s Disease $369,420      Level 1.5  $158,094    $211,326
11.       Level 2        $323,674     Level 1.5  $200,261    $123,412
12. Alzheimer’s Disease $1,154,435     Level 2   $853,340    $301,095
13. Alzheimer’s Disease $513,562      Level 1.5  $179,936    $333,626
14. Alzheimer’s Disease $409,986      Level 1.5  $218,420    $191,566
15. Alzheimer’s Disease $882,550       Level 2   $667,538    $215,012
16.       Totals        $6,062,060              $3,344,749  $2,717,310

The Program has paid seven Retired NFL Football Players and three Representative Claimants a

total of $1,127,791 for their Supplemental Monetary Awards.


                                IV.        QUALIFIED MAF PHYSICIANS

       10.      Maintaining the MAF Network.

       (a) Settlement Class Members and lawyers can locate Qualified MAF Physicians using

the MAF Physician Locator Tool on the Settlement Website. There are 94 Qualified MAF

Physicians on the website now, representing 35 of the 53 target cities closest to where the

majority of living Retired NFL Football Players reside. We hope to add another 26 approved


             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              12
         Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 13 of 31




Qualified MAF Physicians as we confirm their participation and/or contract with them. Table 10

shows the changes in these numbers since Status Report No. 12:

     Table 10                                     QUALIFIED MAF PHYSICIANS
                         ASPECT                                AS OF 4/12/21 AS OF 7/12/21                          CHANGE
 1.     Approved Physician – On Posted List                              91                       94                     +3
        Target Cities Represented by
 2.                                                                      35                       35                     0
        Approved Physicians on Posted List
 3.     Approved Physician – Not Yet Posted                              25                       26                     +1

We have added three physicians back to the website, one initially resigned but asked to be

reinstated. Two physicians, affiliated with the same practice, were previously in a “temporarily

removed” status but have recently returned to the website because they now have capacity to

start MAF evaluations again. The Parties have approved one new Qualified MAF Physician since

Status Report No. 11.20 We are still working with the approved physician to get a signed

contract in place so we can add the physician to the posted list.

         (b) We have 429 physicians on our radar, eight of whom Class Counsel and/or the NFL

are considering whether to approve as Qualified MAF Physicians, 246 with whom we are

engaged in initial and follow-up communications to determine interest and 175 who we have

identified as possibly having appropriate qualifications but who we need to research more fully

before contacting.

         11.       150-Mile Rule.

         (a) Rule 9 of the Rules Governing Qualified MAF Physicians requires that a Retired

NFL Football Player be examined by a Qualified MAF Physician whose office is within 150




20
  The “Parties” are the parties to the Settlement Agreement, Class Counsel and the NFL Parties. Our contacts with
Class Counsel are at Seeger Weiss LLP. We work with counsel for the NFL Parties at Paul, Weiss, Rifkind,
Wharton & Garrison LLP.

                NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 13
        Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 14 of 31




miles of his primary residence.21 We can make exceptions to this 150-Mile Rule if the

exception is requested prior to the appointment. We have received 102 requests for

exceptions to the 150-Mile Rule, of which we granted 80 (78.4%) and denied 22 (21.6%).

Table 11 shows the changes since Status Report No. 12:

     Table 11                      REQUESTS FOR EXCEPTIONS TO 150-MILE RULE
                                                  HOW MANY                                         % OF TOTAL
           DECISION                     AS OF          AS OF                            AS OF            AS OF
                                                                      CHANGE                                             CHANGE
                                        4/12/21        7/12/21                          4/12/21          7/12/21
 1. Granted                               74             80               +6            77.9%            78.4%           +0.5%
 2. Denied                                21             22               +1            22.1%            21.6%           -0.5%
 4.       Totals                          95             102              +7

         (b) The 150-Mile Rule is a flexible rule with broad exceptions. Of the living Retired

NFL Football Players registered in the Program, 90% have a Qualified MAF Physician

within 150 miles of their primary residence. We work with those who do not to help them

schedule appointments with physicians further away, when they tell us they are ready to be

examined.

         12.       50-Mile Rule. Rule 10(b) of the Rules Governing Qualified MAF Physicians

requires that, where neuropsychological testing is necessary as part of an MAF examination,

the Qualified MAF Physician must refer a Retired NFL Football Player to a

neuropsychologist who is located within 50 miles of the Qualified MAF Physician’s office.

Like the 150-Mile Rule, we have discretion to grant exceptions. We have received 19

requests for exceptions to the 50-Mile Rule, of which we granted 17 (89.5%) and denied two

(10.5%). Table 12 shows how many exception requests we have received and our decisions

on those requests (no change since Status Report No. 11):


21
  This requirement applies only to appointments made after April 11, 2019. Appointments made on or before April
11, 2019, did not need to be rescheduled with a different Qualified MAF Physician.

                NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 14
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 15 of 31




  Table 12                      REQUESTS FOR EXCEPTIONS TO 50-MILE RULE
                                              HOW MANY                                         % OF TOTAL
         DECISION                   AS OF           AS OF                            AS OF            AS OF
                                                                   CHANGE                                             CHANGE
                                    4/12/21         7/12/21                          4/12/21          7/12/21
 1. Granted                            17             17               0             89.5%            89.5%            0%
 2. Denied                              2              2               0             10.5%            10.5%            0%
 3.       Totals                       19             19               0

Of the 94 Qualified MAF Physicians who are actively scheduling appointments, 87 (92.6%)

have an approved neuropsychologist within 50 miles of their office, and we will grant

exceptions on a case by case basis for the seven Qualified MAF Physicians who do not.

       13.      Deviation Explanations for Level 1.5 and Level 2 Diagnoses. Under Rule 20

of the Rules Governing Qualified MAF Physicians, we request an explanation from a

Qualified MAF Physician and/or neuropsychologist whenever the BAP criteria are not

strictly followed on a diagnosis of Level 1.5 or Level 2 Neurocognitive Impairment and we

determine more information is needed. We cannot process these claims further until we

receive the required explanation. We report on these claims in Section 8 (Row 2) of the

Summary Report on the Settlement Website. There are currently 18 claims that require

additional explanation from a Qualified MAF Physician and/or neuropsychologist,

representing less than 1% of all Claim Packages submitted to the Program, nine claims (50%)

based on a diagnosis of Level 1.5 Neurocognitive Impairment and nine claims (50%) based

on a diagnosis of Level 2 Neurocognitive Impairment. Table 13 shows how many claims

require additional explanation from the Qualified MAF Physician before we can issue award

or denial notices:




             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              15
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 16 of 31




  Table 13              CLAIMS REQUIRING ADDITIONAL EXPLANATION FROM
                                  QUALIFIED MAF PHYSICIANS
                                             HOW MANY                                           % OF TOTAL
        DECISION                   AS OF           AS OF                             AS OF            AS OF
                                                                   CHANGE                                             CHANGE
                                   4/12/21         7/12/21                           4/12/21          7/12/21
 1. Level 1.5                         12               9              -3             70.6%              50%           -20.6%
 2. Level 2                            5               9              +4             29.4%              50%           +20.6%
 3.       Totals                      17              18              +1


       14.      AAP Leadership Council. Two AAP members serve as our AAP Leadership

Council to provide advice and assistance on medical issues arising in our oversight of the

Qualified MAF Physician Network. We enlist their help, as needed, to review specific

claims or groups of claims to determine compliance by Qualified MAF Physicians with the

Settlement Agreement, the Qualified MAF Physician Manual and any guidance materials or

instructions we issued, and whether Claim Packages reflect and support the stated Qualifying

Diagnoses. In addition, the AAP Leadership Council assists us by participating in our calls

with Qualified MAF Physicians to offer medical guidance on making diagnoses under the

Settlement Agreement criteria. The AAP Leadership Council also facilitates discussions and

solicits guidance from the MAF Steering Committee, a group of six Qualified MAF

Physicians, who render advice and assistance on providing peer-to-peer feedback to

Qualified MAF Physicians and provide suggestions on how to improve the operations and

performance of the network of Qualified MAF Physicians. Overall, our collaboration with

the AAP Leadership Council has been successful, and the Qualified MAF Physicians have

responded positively to receiving feedback from AAP members.

       15.      MAF Steering Committee. Six Qualified MAF Physicians serve on the MAF

Steering Committee as authorized by Rule 24 of the Rules Governing Qualified MAF

Physicians. The Committee members have participated in a roundtable discussion with the

             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              16
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 17 of 31




AAP Leadership Council, assisted in developing training for the Qualified MAF Physicians

to address most common issues, and provided other suggestions for improvement of the

Qualified MAF Physicians network. We have held regular roundtable meetings with the

MAF Steering Committee and the AAP Leadership Council. Overall, the peer-to-peer

communications regarding the operation and performance of the network of Qualified MAF

Physicians has been positive.

                                                    V.         AUDIT

       16.      Closed Audits. We have concluded the Audit investigations of 1,169

Settlement Class Members with Monetary Award claims by denying a claim through Audit,

by making no adverse finding and removing a claim from Audit, or because the Settlement

Class Member withdrew his or her claim during our Audit. Table 14 summarizes the reasons

for these closures and changes in the numbers since Status Report No. 12:

 Table 14                                                 CLOSED AUDITS
         REASON FOR CLOSURE                                 AS OF 4/12/21             AS OF 7/12/21              CHANGE
 1.   Claim Denied in Audit                                         372                       372                      0
      No Finding of Misrepresentation,
 2.                                                                 580                       593                     +13
      Omission, or Concealment
      Claim Withdrawn by Settlement
 3.                                                                 204                       204                      0
      Class Member
 4.                 Totals                                         1,156                     1,169                    +13

       17.      Reports of Adverse Finding in Audit. We have issued to the Parties 20

Reports of Adverse Finding in Audit (the same as we reported in Status Report No. 11)

affecting 566 Monetary Award claims, all 20 of which were then referred to the Special

Masters. The 20 Audit Reports concern four neurologists, 12 neuropsychologists, three law

firms, seven individual Settlement Class Members and one claims preparation company.

Table 15 summarizes the Special Masters’ and Court’s decisions on these Audit reports:

             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              17
         Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 18 of 31




     Table 15                                   DECISIONS ON AUDIT REPORTS
                                                                                                                  AUDIT
                                              DECISION
                                                                                                                 REPORTS
 1.     Claims Denied in Audit                                                                                      12
 2.     Claims Removed from Audit and Subjected to Specialized Review                                               2
 3.     Claims Removed from Audit and Returned to Normal Review                                                      3
 4.     All Claims Withdrawn before Decision                                                                        1
 5.     Special Master Decision Issued, Objection Filed                                                             1
 6.     Special Master Decision Issued, Objection Period Still Open                                                  1
 7.     Total                                                                                                       20

         18.       Audit Proceeding Decisions. We have denied 372 claims after Audit based on

decisions by the Court or Special Masters.22 Sections 6 and 8 (Row 17) of the Summary

Report on the Settlement Website show these denials. A Settlement Class Member whose

claim is denied after Audit may submit a new claim if based on a Qualifying Diagnosis that

does not rely on records or opinions from disqualified doctors. We have received 93 new

claims submitted by Settlement Class Members following an Audit Denial, of which 17 have

been paid or are in the payment process.

         19.       Ongoing Audit Investigations. We have other Audit investigations underway

affecting 18 Monetary Award claims (seven less than the number we reported in Status

Report No. 12). Of these, five are subject to one group investigation of claims with similar

characteristics and 13 are individual claims.

         20.       Claims Investigated More than Once. Claims on which we have concluded

an Audit may be the subject of another Audit if we later learn of information that requires




22
  Of the 372 denials, 195 are associated with providers the Special Masters disqualified from participating in the
Program: neurologist Dr. Ena Andrews (47 claims) and neuropsychologists Dr. Serina Hoover (139 claims), Dr.
August Dolan-Henderson (four claims) and Dr. Darren Fuerst (five claims). Six individual Retired NFL Football
Players’ claims have been denied. The Special Masters directed us to deny 170 claims based on their findings
related to the Special Investigator’s investigation of a law firm. We denied the remaining claim for failing to
cooperate with our requests for information during an Audit.

                NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 18
          Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 19 of 31




further investigation. We notify Settlement Class Members when this happens. We have

audited 93 Monetary Award claims more than one time (the same number we reported in

Status Report No. 12); the most times a Monetary Award claim has been audited is twice.

                                      VI.        DERIVATIVE CLAIMANTS

          21.      Derivative Claims. We have received 598 Derivative Claim Packages (no

change since Status Report No. 12). Table 16 shows the status of these claims:

     Table 16                                             DERIVATIVE CLAIMS
                                                                                                             HOW % OF
                                                 STATUS
                                                                                                             MANY TOTAL
     1.   Paid Derivative Claimant Award ($956,11623)                                                         215  36%
     2.   Derivative Claimant Award Notice Issued but Not Paid ($668.92)                                       1   <1%
     3.   Denied – Associated Retired NFL Football Player’s Claim Denied                                       48   8%
          Denied – No Timely Claim for Associated Retired NFL Football
     4.                                                                                                         42       7%
          Player
          Denied – No Timely or Proper Registration for Associated Retired
     5.                                                                                                         34       6%
          NFL Football Player
          Denied – Retired NFL Football Player’s Claim Withdrawn During
     6.                                                                                                         16       3%
          Statute of Limitations Proceeding
 7.       Denied – Untimely Derivative Claim Package                                                            13       2%
 8.       Denied – Deceased Derivative Claimant                                                                  4        1%
 9.       Denied – Derivative Claimant Not Registered                                                            1       <1%
 10.      Successful Challenge to Derivative Claimant - Not Eligible                                            15        3%
 11.      Withdrawn                                                                                             8        1%
          Derivative Claim Package Receipt Notice Issued (no action required
 12.      because the associated Retired NFL Football Player has not yet                                       201       34%
          submitted a claim, or his claim status was not final)
 13.                                      Total                                                                598

The 216 Derivative Claimants who received Notices of Derivative Claimant Award are

associated with 107 Retired NFL Football Players. We have paid 215 (99.5%) of the 216

Derivative Claimants with Notices of Derivative Claimant Award; the one eligible Derivative



23
  This includes a Supplemental Derivative Claimant Award payment issued to a Derivative Claimant who was
previously paid an initial Derivative Claimant Award.

                NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 19
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 20 of 31




Claimant who has not yet been paid is in the payment process. We did not receive a timely

objection from any of the 158 Derivative Claimants who equally shared a 1% Derivative

Claimant Award with other Derivative Claimants associated with the same Retired NFL

Football Player.

       22.      Additional Derivative Claimant Details. We received challenges from 29

Retired NFL Football Players (or their Representative Claimants) to 41 Derivative Claimants

(no change since Status Report No. 12); 19 (46%) of those 41 challenged Derivative

Claimants are not eligible for a Derivative Claimant Award because they never submitted a

timely Derivative Claim Package. We have issued a Notice of Derivative Claim Package

Submission Deadline to 466 registered Derivative Claimants. Table 17 summarizes their

claim submission statuses and the changes since Status Report No. 12:

              CLAIM STATUS FOR DERIVATIVE CLAIMANTS WITH DERIVATIVE
 Table 17
                    CLAIM PACKAGE SUBMISSION DEADLINE NOTICE
                                                           HOW MANY                                % OF TOTAL
                   STATUS                           AS OF        AS OF          AS OF                     AS OF
                                                                         CHANGE                                       CHANGE
                                                    4/12/21      7/12/21        4/12/21                   7/12/21
 1. Claim Submitted                                  154           154            0          33%           33%         0%
 2. No Claim Submitted                               309           310           +1          67%           67%         0%
 3. Within 30-Day Deadline                            1             2            +1          <1%           <1%         0%
 4.            Totals                                464           466           +2

       23.      Supplemental Derivative Claimant Awards. Section G of the Overview of

Derivative Claimant Process on the Settlement Website

(https://www.nflconcussionsettlement.com/Docs/DerivativeClmtProcessOverview.pdf)

explains how Supplemental Derivative Claimant Awards are handled. As discussed in

Paragraph 9 of this Status Report, we issued Notices of Supplemental Monetary Award to 15

Retired NFL Football Players. Of those 15, 11 Retired NFL Football Players had no

registered Derivative Claimants associated with them, and three Retired NFL Football
             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              20
          Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 21 of 31




Players each had one registered Derivative Claimant, but those three Derivative Claimants

did not submit Derivative Claim Packages to share 1% of the Retired NFL Football Players’

earlier Monetary Awards and were not eligible for any portion of the Players’ Supplemental

Monetary Awards. The last Player’s Supplemental Monetary Award Notice had a 1% offset

for potential Derivative Claimant Awards, which has been paid to an eligible Derivative

Claimant.24

                                       VII.      OTHER CLAIM PROCESSES

           24.       Handling of Attempted Assignments of Claims. On September 27, 2019, the

Court issued a Notice (Document 10858) directing us to streamline the process regarding

attempted assignments by Settlement Class Members of claims to third-party lenders. At that

time, we suspended the process for handling such assignment questions under the Rules

Governing Assignment of Claims and worked with the Court and the Special Master to

modify these Rules. On March 19, 2020, the Special Masters adopted the Rules Governing

Payment of Claims Involving Third-Party Funders and the Rules Governing Third-Party

Funding Resolution Protocol, which superseded the previous Rules (collectively, the “New

Payment Rules”). Under the New Payment Rules Governing Payment of Claims Involving

Third-Party Funders, all Settlement Class Members must complete and submit a Sworn

Statement regarding the Status of Assignment of Monetary Claim (“SWS-5”) to receive

payment. There are two versions of the SWS-5, one for those identified as a borrower by a

Third-Party Funder that is participating in the Rules Governing Third-Party Funding

Resolution Protocol (“Resolution Protocol”) (the SWS-5(A)) and another for those not so

identified (the SWS-5(B)). As of July 12, 2021, 24 Third-Party Funder entities are



24
     See Row 1 of Table 16 in this Status Report.

                  NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                   21
         Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 22 of 31




participating in the Resolution Protocol. We have worked with those participating funders to

resolve cash advances for 20 Settlement Class Members since the adoption of the New

Payment Rules.

         25.        Petitions for Deviation from the Attorneys’ Fee Cap.25 We have received

seven Petitions for Deviation, one of which was withdrawn. The Court resolved three of the

remaining six Petitions for Deviation in conjunction with the Attorneys’ Liens Dispute

Process: two by final decision, and one upheld on appeal by the Third Circuit. The other

three Petitions are pending final resolution.

         26.        Non-Medical Liens Process and Attorneys’ Lien Disputes.

         (a) Table 18 summarizes Non-Medical Lien assertions, notices and disputes by Lien

                type and reflects changes to those numbers since Status Report No. 12:

     Table 18                                   NON-MEDICAL LIENS SUMMARY
                                                                    NOTICES OF LIEN LIENS DISPUTED BY
                                LIENS ASSERTED                     ISSUED BY CLAIMS SETTLEMENT CLASS
        LIEN TYPE                                                   ADMINISTRATOR       MEMBERS
                               AS OF        AS OF          AS OF                                     AS OF
                                                    CHANGE                             CHANGE                             CHANGE
                               4/12/21      7/12/21        4/12/21                                   4/12/21
 1.     Attorneys’           1,26026 1,27927             +19        480       486          +6          275         264     -11
        Child
 2.                             348          348           0         51        51           0           19          19      0
        Support
 3.     Judgment                62           63          +1         16        16           0            8           8       0
 4.     Tax                      53           53          0          3         3           0            0           0       0
 5.        Totals              1,723        1,743        +20        550       556          +6          302         291     -11

         (b) Table 19 shows the status of Liens in the Attorneys’ Liens dispute resolution

                process:


25
   Judge Brody entered a Memorandum and Order in April of 2018 limiting attorneys’ fees in the Program to 22% of
each SCM’s Monetary Award, plus reasonable costs (ECF Nos. 9862 and 9863). In the Memorandum, the Judge
decided that attorneys should have the opportunity to petition the Court to go above and beyond the cap in
exceptional circumstances, which is what the Petitions for Deviation process is meant to cover.
26
   These 1,260 Attorneys’ Liens were asserted by 56 law firms.
27
   These 1,279 Attorneys’ Liens were asserted by 56 law firms.

                 NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                  22
         Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 23 of 31




     Table 19             ATTORNEYS’ LIENS IN DISPUTE RESOLUTION PROCESS28

     PENDING                                              RESOLVED
                                                                                                                         TOTAL
                    BY AGREED WITHDRAWAL                              BY COURT DETERMINATION
        23                               92                                               19                              134

         (c) Table 20 breaks down the Non-Medical Lien holdbacks29 by Lien type:

     Table 20                                 NON-MEDICAL LIEN HOLDBACKS
                               MONETARY
                                                           MONETARY
        LIEN TYPE               AWARDS                                                           LIEN HOLDBACKS
                                                         AWARD AMOUNTS
                               AFFECTED
 1.     Attorneys’                19                          $15,495,525.57                           $3,296,327.29
 2.     Child Support              2                          $1,026,110.23                              $6,589.64
 3.     Judgment                   1                            $3,192,046                              $229,733.96
 4.     Tax                        0                               N/A                                      N/A
 5.         Totals                22                          $19,713,681.80                           $3,532,650.89

         (d) Table 21 summarizes the Non-Medical Lien payments by Lien type:

     Table 21                                  NON-MEDICAL LIEN PAYMENTS
                               MONETARY
                                                           MONETARY
        LIEN TYPE               AWARDS                                                            LIEN PAYMENTS
                                                         AWARD AMOUNTS
                               AFFECTED
 1.     Attorneys’                 98                        $111,125,081.35                           $7,630,725.71
 2.     Child Support             15                         $12,641,523.94                             $737,062.17
 3.     Judgment                   5                          $5,802,161.20                           $2,867,886.18
 4.     Tax                        1                           $33,282.80                                $6,492.65
 5.         Totals                119                        $129,602,049.29                          $11,242,166.71




28
  We refer Attorneys’ Liens Disputes to the Court after we issue a Notice of Duty to Resolve Lien Dispute.
29
  The holdbacks are the amount of funds we are withholding pending resolution of a Dispute. As of 7/12/21, there
are 20 disputed Attorneys’ Liens currently pending resolution by Judge Strawbridge where the Settlement Class
Member has received payment of the rest of his Monetary Award. After the Court enters a final order (whether by
Judge Strawbridge or Judge Brody’s approval of his Report and Recommendation) resolving the Disputes and any
appeal period passes, we disburse the held back funds on the next available monthly Disbursement.

                NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                 23
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 24 of 31




               VIII. COMMUNICATIONS CENTER FOR THE PROGRAM

       27.      Our Contact Activity. Since our contact center opened on February 6, 2017, we

have handled 85,070 total communications, including 53,741 calls made or received and 27,492

emails to us at our Claims Administrator email box. Since Status Report No. 12, we handled 943

such total communications. The most common topics of these communications have been

General Settlement Information, Payment, Claim Package Status – Retired Player, Change in

Lawyers, and Baseline Assessment Program (BAP).

       28.      Law Firm Contacts. Our Law Firm Contacts are assigned to 559 different law

firms or lawyers representing Settlement Class Members in the Program. This is one more law

firms or lawyers than we reported in Status Report No. 12. The calls and emails handled by the

Law Firm Contacts are part of the total contact activity described in Paragraph 27 above.

       29.      Insights Newsletters. Since Status Report No. 12, we issued one new edition of

our quarterly “Insights” newsletter (Second Quarter 2021). We send the newsletters to

unrepresented Settlement Class Members and lawyers by email or mail. We also post them to

the Settlement Website (under “Documents” click “Newsletters”). We invite all lawyers and

Settlement Class Members to send us suggested topics for our newsletters.

       30.      Program Physician Newsletters. In the fourth quarter of 2020, we issued our

first newsletter to MAF Physicians as a tool to share relevant and valuable information. We

issued a second newsletter to the MAF Physicians on March 30, 2021. With the Second

Quarter 2021 edition, we expanded our newsletter audience to include all Program doctors.

We emailed the Second Quarter 2021 Program Physician Newsletter to all Qualified MAF

Physicians, Qualified BAP Providers and other approved evaluating Neuropsychologists and

posted the newsletter on the MAF Physician Portals on June 30, 2021. The newsletter



             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              24
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 25 of 31




conveyed information on training sessions, a reminder on communications with law firms

and guidance on the use of Biomarker Tests for Alzheimer’s Disease, sworn statements

corroborating functional impairment and providing reports to support BAP Exams. We plan

to continue to issue Program Physician newsletters on a quarterly basis.

       31.      Settlement Program Website. We regularly update the Settlement Website to

reflect progress and changes to the Program. Since Status Report No. 12, we posted a Report of

the Special Masters (Document 11351, filed May 13, 2021), Claims Administrator Status Report

No. 12 (Document 11353, filed May 13, 2021) and BAP Administrator Status Report 1st Quarter

2021 (Document 11352, filed May 13, 2021) to the Status Reports page at

https://www.nflconcussionsettlement.com/Status_Reports.aspx. The Program’s Home page has

had 8,801 more unique visits, giving us 596,151 total unique visits, coming from 190 countries

and all 50 of the United States. The top five downloaded documents since Status Report No. 12

in April 2021 were the Settlement Agreement (381 clicks), Monetary Award Grid (145 clicks),

Diagnosis and Review Table (77 clicks), Exhibit 1 Injury Definitions (63 clicks) and Payment

Process Timeline (29 clicks). The three most frequently visited pages were Published Special

Master Decisions – Monetary Award Claims (893 unique views), Physician Search (837 unique

views), and Reports and Statistics (708 views).

                                         IX.        SPECIAL MASTERS

       32.      Our Work with the Special Masters. Since Status Report No. 12, we continue to

have regularly scheduled calls to discuss policy and operational issues, and have held 111 such

calls with the Special Masters to date. We have many other calls and exchange countless emails

with them to address issues as they arise. The Special Masters have the final say in how the

Settlement is implemented, subject only to the Court’s oversight.



             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              25
       Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 26 of 31




        33.        Program Rules. There are 10 sets of Rules available on the Settlement Website

(under “Documents,” click “Governing Rules”) and on the online portals of law firms, lawyers

and pro se Settlement Class Members. We have not made changes to any posted Rules since

Status Report No. 9 filed in July 2020.

        34.        Published Decisions. Since Status Report No. 12, the Special Masters have

issued four new decisions they designated for publication. These decisions dated April 27, 2021,

through July 1, 2021, all relate to issues that affect how we analyze claims for Monetary Awards.

We post all such rulings to the Settlement Website (under “Documents” select “Special Master”

under “Published Decisions” and then click the Monetary Award Claims button). The Special

Masters have so far issued 36 published Monetary Award appeal decisions and nine Audit

decisions (45 total such decisions).30

              X.        PROCEDURES AND FREQUENTLY ASKED QUESTIONS

        35.        Frequently Asked Questions. Since Status Report No. 12, we added two new

FAQs in the Special Master Appeal Decisions category:

              (a) FAQ 373 (“Is the diagnosing physician required to interview a knowledgeable
                  informant as part of the CDR evaluation?”); and

              (b) FAQ 374 (“Is driving generally consistent with the required CDR scores for
                  Level 2 Neurocognitive Impairment?”).

We also made substantive revisions to five existing FAQs:

              (a) FAQ 103 (“What does “generally consistent” mean?”), to clarify further based
                  on a published Special Master decision;

              (b) FAQ 109 (“What must the medical records show for Level 1.5 and Level 2
                  Neurocognitive Impairment diagnoses made in the BAP by Qualified BAP
                  Providers?”), to add a Reminder explaining what it means for cognitive
                  deficits to occur exclusively in the context of a delirium, acute substance
                  abuse, or as a result of medication side effects, and to note that a diagnosing

30
  On October 28, 2020, the Special Master issued contextually similar decisions on deviation from BAP Criteria for
six claimants. One of the six decisions appears on the Settlement Website.

               NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                                26
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 27 of 31




                 physician may reschedule a Retired NFL Football Player’s appointment if he
                 or she believes that the Player’s clinical presentation may be, in part, the result
                 of substance abuse or medication side effects;

             (c) FAQ 364 (“How should a Qualified MAF Physician apply the Generally
                 Consistent standard when making a Qualifying Diagnosis? How will the
                 Claims Administrator confirm that a Qualifying Diagnosis is Generally
                 Consistent with the Settlement criteria?”), to include information about how
                 the Claims Administrator confirms that a Qualifying Diagnosis is generally
                 consistent with the Settlement criteria;

             (d) FAQ 367 (“Does my evaluating physician need to address my medication side-
                 effects or other conditions that may affect my cognitive function when
                 deciding whether I have a Qualifying Diagnosis?”), to add a reference to a
                 Special Master decision about the use of alcohol or other substances and its
                 effect on cognitive function; and

             (e) FAQ 372 (“Do the Claims Administrator and/or the AAP defer to the
                 clinician’s judgment when reviewing the Slick criteria?), to elaborate on the
                 meaning of “clearly erroneous.”

       There now are 374 FAQs in 17 categories. “FAQs” is one of the options in the green

menu bar on the Settlement Website. These FAQs contain links to other tools and resource

guides posted on the Settlement Website to help Settlement Class Members and their lawyers

navigate the Program. The banner at the top of the page contains a link to a printable PDF

version of the full set of FAQs. Note that when we add new FAQs, we place them within the

existing set where it makes the most sense. This means that the numbering of FAQs within

the set may change from time to time.

                                             XI.        REGISTRATION

       36.       Registration Submissions.

       (a) Sections 1 and 2 of the Summary Report on the Settlement Website cover

Registration. Table 22 here shows changes in the number of timely Registration submissions

since our Status Report No. 12:




              NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                               27
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 28 of 31




 Table 22                             TIMELY REGISTRATION SUBMISSIONS
          TYPE OF SETTLEMENT
                                                            AS OF 4/12/21             AS OF 7/12/21              CHANGE
              CLASS MEMBER
 1.   Retired NFL Football Players                                 15,880                   15,877                    -3
 2.   Representative Claimants                                      1,364                    1,367                    +3
 3.   Derivative Claimants                                         3,314                    3,314                     0
 4.                  Totals                                        20,558                   20,558                    0

The number of Retired NFL Football Players (Row 1) went down by three from Status Report

No. 12 because they were replaced by Representative Claimants. Of the 20,558 to whom we

issued Registration notices, we were able to confirm that 19,397 of them are Settlement Class

Members under the Settlement Agreement, 12,837 of whom are Retired NFL Football

Players eligible to participate in the BAP. The other 1,161 persons are not Settlement Class

Members under the Settlement Agreement because of one or more of these reasons: (1) they

were on an Active Roster as of July 7, 2014; (2) they did not play “NFL Football” as defined

in the Settlement Agreement; (3) they opted out of the Settlement Program; (4) they did not

provide us with the information or support required by the Settlement Agreement to register,

after several notices from us and up to 150 days to turn it in; or (5) they tried to register as a

Derivative Claimant but did not have a relationship with the Retired NFL Football Player by

which they had a right under applicable state law to sue independently or derivatively.

       (b) We are responsible for determining whether registrations submitted after August

7, 2017, meet one of the good cause exceptions specified in Section 4.2(c)(i) of the

Settlement Agreement or can otherwise be accepted under the Rules Governing Registration

Determinations and Appeals. We have made determinations on 300 such Registrations and

found that 160 (53%) of them presented good reasons to be allowed to register after August

7, 2017. Table 23 shows the change in these numbers since Status Report No. 12:



             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              28
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 29 of 31




 Table 23                 REGISTRATIONS SUBMITTED AFTER AUGUST 7, 2017
                     STATUS                                AS OF 4/12/21             AS OF 7/12/21              CHANGE
 1.   Accepted                                                 160                       160                       0
 2.   Not Accepted                                             138                       140                      +2
 3.                    Totals                                  298                       300                      +2

       (c) Settlement Class Members who disagree with our Registration determinations may

object to them by sending us a challenge. The NFL Parties also may challenge our good

cause exception decisions. We have received 378 challenges, which is the same number we

have reported since in Status Report No. 11. Table 24 explains these challenges and what

happened to them:

 Table 24            CHALLENGES OF OUR REGISTRATION DETERMINATIONS
                                                                                                             CHALLENGE
                                                HOW     WHO     CHALLENGE
                   ISSUE                                                                                        NOT
                                                MANY CHALLENGED SUCCESSFUL
                                                                                                             SUCCESSFUL
      Not a Retired NFL Football                               Settlement
 1.                                                46                                          23                    23
      Player                                                  Class Member
                                                               Settlement
 2.   Not Eligible for the BAP                     245                                         77                    168
                                                              Class Member
                                                               Settlement
 3.   Not Properly Registered                       53                                         44                     9
                                                              Class Member
      Granted Good Cause
 4.   Extension for Untimely                        9                NFL                        1                     8
      Registration
      Denied Good Cause Extension                              Settlement
 5.                                                23                                           5                    18
      for Untimely Registration                               Class Member
      Not a Valid Derivative                                   Settlement
 6.                                                 2                                           0                     2
      Claimant Relationship                                   Class Member
 7.                Totals                          378                                        150                    228

Those who are not successful in challenging Registration determinations to us may appeal

our decision to the Special Masters. Table 25 shows the appeals thus far and the Special

Masters’ rulings on them (no changes since Status Report No. 11):




            NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                             29
      Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 30 of 31




 Table 25        APPEALS OF OUR DECISIONS ON REGISTRATION CHALLENGES
                                        HOW                   WHO                     DECISION DECISION
               ISSUE
                                        MANY             APPEALED                      UPHELD OVERTURNED
      Not a Retired NFL                                 Settlement Class
 1.                                          3                                                3                       0
      Football Player                                       Member
      Not Eligible for the                              Settlement Class
 2.                                         26                                               24                       2
      BAP                                                   Member
      Not a Valid Derivative                            Settlement Class
 3.                                          1                                                1                       0
      Claimant Relationship                                 Member
      Denied Good Cause
                                                        Settlement Class
 4.   Extension for Untimely                 6                                                5                       1
                                                            Member
      Registration
 5.            Totals                       36                                               33                       3


       37.      Centralized Process for Appointment of Representative Claimants and

Derivative Claimant Representatives. The Special Masters have approved 433 petitions

from persons to serve as the Representative Claimant of a deceased or legally incapacitated

or incompetent Retired NFL Football Player and three petitions from Derivative Claimant

Representatives to act on behalf of minor Derivative Claimants. There have been two new

Representative Claimant approvals and no new Derivative Claimant Representatives since

Status Report No. 12.

                                              XII.       CONCLUSION

       38.      General Status. We have 207,436 document files (21,529 gigabytes, or 21.5

terabytes of registration and claims data), including notices we have issued, stored on

Settlement Class Members, which is 2,084 more than when we filed Status Report No. 12.

We have issued 38,487 notices (129 more since Status Report No. 12) of various kinds

(Registration, claims, appeals, Audit, etc.) to 20,990 different persons since March 23, 2017,

and developed over 100 different types of notices and forms for use in the Program.




             NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                              30
Case 2:12-md-02323-AB Document 11451 Filed 07/29/21 Page 31 of 31




                                                 Respectfully submitted,

                                                 CLAIMS ADMINISTRATOR


                                                 By: _________________
                                                     Roma Petkauskas
                                                     Virginia State Bar No.: 71357
                                                     BrownGreer PLC
                                                     250 Rocketts Way
                                                     Richmond, Virginia 23231
                                                     Telephone: (804) 521-7218
                                                     Facsimile: (804) 521-7299
                                                     Email: rpetkauskas@browngreer.com




    NFL Concussion Settlement Program Claims Administrator Status Report No. 13 (data as of July 12, 2021)
                                                     31
